Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-27-1995

Christy v PA Turnpike Comm
Precedential or Non-Precedential:

Docket 94-1386




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Christy v PA Turnpike Comm" (1995). 1995 Decisions. Paper 84.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/84


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
       UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT

                ___________

          Nos. 94-1386 and 94-1398
                ___________


CHARLES A. CHRISTY,

               vs.

PENNSYLVANIA TURNPIKE COMMISSION, A DULY
ORGANIZED AND EXISTING AGENCY OF THE
COMMONWEALTH OF PENNSYLVANIA; ROBERT BRADY,
INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY;
JAMES J. DODARO, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY; HOWARD YERUSALIM,
INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY;
FRANK S. URSOMARSO, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY; JAMES F. MALONE, III,
INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY;
JOHN L. SOKOL, JR., INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY; S. MICHAEL PALERMO,
INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY;
JOSEPH L. DIRIENZO, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY; SAMUEL S. CARNABUCI,
INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY;
MELVIN M. SHELTON, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY; DEBORAH KOVAL,
INDIVIDUALLY AND IN HER OFFICIAL CAPACITY;
JOHN A. BOSCHI, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY; VINCENT J. GRECO,
INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY;
JOHN A. STEWART, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY; GEORGE PILECKI,
INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY;
SEAN PILECKI, INDIVIDUALLY

     Pennsylvania Turnpike Commission, Robert
     Brady, Vincent Greco and John Stewart

                       Appellants No. 94-1386

     John A. Boschi,

                       Appellant No. 94-1398
                           ___________


      BEFORE:   STAPLETON, ALITO and LEWIS, Circuit Judges.

                           ___________

                              ORDER
                           ___________



          IT IS ORDERED THAT:

          1.    The petition for panel rehearing is granted.

          2.    The panel's opinion filed March 27, l995 is

          vacated.

          3.    A revised panel opinion will be filed following

circulation to the full court in accordance with I.O.P. 9.4.

          4.    The application for rehearing in banc is dismissed

as moot, but without prejudice to the filing of a new application

for rehearing in banc in accordance with I.O.P. 9.5.

                                BY THE COURT



                                /s/ Timothy K. Lewis
                                    Circuit Judge

Dated: April 27, l995